Talisman Energy Inc. Annual Meeting of Shareholders May 1, 2013 REPORT OF VOTING RESULTS In accordance with s. 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations 1. ELECTION OF DIRECTORS By ballot, on the nominees for election as directors: For Withheld Christiane Bergevin 95% 5% Donald J. Carty 90% 10% William R.P. Dalton 98% 2% Kevin S. Dunne 97% 3% Harold N. Kvisle 98% 2% Brian M. Levitt 98% 2% Lisa A. Stewart 88% 12% Peter W. Tomsett 88% 12% Michael T. Waites 98% 2% Charles R. Williamson 97% 3% Charles M. Winograd 97% 3% 2. APPOINTMENT OF AUDITOR By show of hands, on the appointment of Ernst & Young LLP, For Withheld Young LLP, Chartered Accountants, as auditor: Carried 3. ADVISORY VOTE ON APPROACH TO EXECUTIVE COMPENSATION By ballot, on an advisory basis, on the acceptance of For Against the company's approach to executive compensation: 75% 25% Note: Percentages have been rounded to the nearest whole number.
